TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00622-CR
                                        NO. 03-01-00623-CR




                                  Bobby Roy Anspach, Appellant

                                                   v.

                                   The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NOS. 45,475 & 45,940, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               In cause number 45,475, appellant Bobby Roy Anspach pleaded guilty to possessing

methamphetamine with intent to deliver, was adjudged guilty by the court, and was sentenced to twenty

years= imprisonment. See Tex. Health & Safety Code Ann. ' 481.112 (West Supp. 2002). In cause

number 45,940, appellant pleaded guilty to failing to appear, was adjudged guilty by the court, and was

sentenced to ten years= imprisonment. See Tex. Pen. Code Ann. ' 38.10 (West 1994).

               Appellant=s court-appointed attorney filed briefs concluding that the appeals are frivolous

and without merit. The briefs meet the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s briefs were delivered to appellant, and appellant was advised of his right to examine the appellate

records and to file pro se briefs. No pro se briefs have been filed.

                 We have reviewed the records and counsel=s briefs and agree that the appeals are frivolous

and without merit. We find nothing in the record that might arguably support the appeals. Counsel=s motions

to withdraw are granted.

                 The judgments of conviction are affirmed.




                                                  __________________________________________

                                                  Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: May 31, 2002

Do Not Publish




                                                     2